Title: To John Adams from Oliver Whipple, 26 January 1795
From: Whipple, Oliver
To: Adams, John



Respected Sr.,
Portsmouth N. Hampshr. Jany 26. 1795

Again I beg Pardon, for intruding on you while engaged in public Buisness, but I know your Goodness & Generosity will give me a patient Hearing. I once communicated to you my Desire to be ingaged, in some public Department, it is my wish Still, should any Thing turn up in Congress, that you may think worth, attention, & will give a decent Living, I would Supplecate your Friendship & Influence to obtain it,—There are Consulships, abroad, & Secretaryships to Embassys, that are dayly Taking Place, as well as other appointments, I have a Desire to go abroad for two or Three Years, and I have the Vanity to think, that in some one of Wise Character I could do Honour to the appointment & to my Friend & patron. I know Your Delicacy about Interference in Matters of this kind, but some Times a hint, or a Name handed in, from a Character of your Respectability will effect every Thing Desired.  I have no Connections of Consequencety in our State, our Members at Congress have heretofore pretty Generally taken Care of, Their own, Friends. I always Sr. had an Esteem & Regard for you, from first Knowledge of You; and it will ever remain, be my Situation in Life what it may. I beg Sr. you will receive my Application & Adress to you with Candour & Friendship, & believe me to be sincerely devoted to your Interest and your hearty Wellwisher & Friend

Oliver Whipple